Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Meblin Xiomar Figueroa appeals the district court’s orders denying his motion to compel the Government to file a Fed. R,Crim.P. 35(b) substantial assistance motion and denying his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we deny Figueroa’s motion for transcripts at government expense and affirm for the reasons stated by the district court. United States v. Figueroa, No. 6:05-cr-00024-nkm-1 (W.D.Va. Aug. 19, 2009 & Sept. 2, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.